Citation Nr: 9902384	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-32 960	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by hematuria.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for residuals of 
pneumonia.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to an increased (compensable) evaluation for 
asthma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
July 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran 
entitlement to service connection for a disorder manifested 
by hematuria, a kidney disorder, flat feet, residuals of 
pneumonia, and allergic rhinitis as well as entitlement to an 
increased (compensable) evaluation for service-connected 
asthma.


REMAND

The veteran is seeking service connection for the multiple 
disorders shown on the title page and maintains that these 
disorders had their onset during his period of service.  A 
preliminary review of his service medical records discloses 
that the veteran was evaluated and/or treated during service 
for left lower lung pneumonia, allergic rhinitis, bilateral 
pes planus, and microscopic hematuria.

When examined by VA in September 1995, the veterans examiner 
indicated that the veterans service medical records were not 
made available to him for his review.  He indicated that the 
lack of service medical records prevented him from coming to 
any conclusions about the veterans claimed kidney problems 
and precluded his comments on the veterans claimed 
pneumonia, major chest problems, trouble breathing, and 
phlegm buildup in the chest.  He further noted that absent a 
review of pulmonary function studies done in service, his 
comments on the veterans service-connected asthma would be 
incomplete.  

Furthermore, an August 1995 bones examination of the 
veteran, while noting that the veteran had complaints of pain 
in his feet at one time, made no specific comments as to the 
absence and/or presence of bilateral pes planus noted in 
service.  It was indicated, however, that the veteran had no 
orthopedic problem at this point.  Nevertheless, the absence 
of any specific comment as to the presence or absence of flat 
feet requires some clarification.

In view of the veterans contentions, the ambiguous clinical 
findings and comments noted above, as well as the lack of 
service medical records available for review by the veterans 
VA examiners, the Board believes that further development of 
the record is needed.  

We also note with regard to the veterans claim for an 
increased (compensable) evaluation for his service-connected 
asthma, that during the pendency of this appeal VA criteria 
for evaluating respiratory disabilities were amended as of 
October 7, 1996.  Since this claim requires consideration of 
the disability evaluation appropriate for bronchial asthma, 
review by the RO consistent with the new criteria set forth 
in Diagnostic Code 6602 for the period beginning on 
October 7, 1996, must be accomplished.  Moreover, the veteran 
has not had an opportunity to advocate his claim with regard 
to the new criteria.  It must also be pointed out by the 
Board to both the RO and the veteran, in this regard, that 
the report of a current VA pulmonary examination specifically 
designed to be responsive to the new rating criteria, would 
be of significant probative value.  The Board realizes, here, 
that the RO did schedule the veteran for a VA pulmonary 
examination in June 1998 for which the veteran failed to 
appear.  

When the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist the veteran to develop 
the facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  The United States Court of Veterans Appeals 
(Court) has held that the duty to assist includes the duty to 
obtain thorough and contemporaneous VA examinations which 
take into account prior medical evaluations and treatment as 
well as examinations by specialists when indicated.  Baker v. 
Brown, 2 Vet. App. 315 (1992); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121(1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In light of the matters discussed herein, this case is 
REMANDED for the following action:  
1.  The RO should obtain any VA or non-VA 
treatment records subsequent to those on 
file.  

2.  The veteran should be afforded a VA 
examination to evaluate his complaints of 
hematuria, a kidney disorder, flat feet, 
allergic rhinitis, and pneumonia 
residuals.  All indicated diagnostic 
tests and procedures should be 
accomplished.  As appropriate, the 
examiner is requested to express a 
medical opinion as to whether it is at 
least as likely as not that an identified 
disability is related to the complaints 
or clinical findings noted in the service 
records.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner must fully express the rationale 
for any opinion rendered.  

3.  The RO should afford the veteran a 
special VA pulmonary examination in order 
to ascertain the current severity of his 
service-connected asthma in terms of the 
criteria for rating respiratory 
disabilities which became effective in 
October 1996.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The veteran must be advised of the 
consequences of failure to report for an 
examination, with reference to 38 C.F.R. 
§ 3.655(b) (1998).  If he fails to report 
for any examination, this fact must be 
noted in the claims folder along with 
documentation sufficient to establish 
that notice of the examination was sent 
to his last known address.

5.  If any of the benefits sought are 
denied, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should contain a 
summary of any new evidence in the case 
relating to the issue on appeal, a 
summary of the applicable laws and 
regulations, including the new schedular 
rating criteria for bronchial asthma, and 
an explanation of how such laws and 
regulations affect the ROs decision.  
The RO should notify the veteran that he 
may submit additional argument, evidence, 
or comment with respect to the evaluation 
of his bronchial asthma, under the new 
and old rating criteria.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran or his representative until they receive further 
notice.  The purposes of this REMAND are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim, pending completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
